In an action to recover damages for personal injury sustained by plaintiff who slipped and fell on a dance floor, the defendant appeals from a judgment of the Supreme Court, Queens 'County, entered March 6, 1963 after trial, upon a jury’s verdict in the plaintiff’s favor. Judgment reversed on the law and the facts, without costs, and complaint dismissed. Plaintiff was an invitee in attendance at a dinner dance held at the defendant club’s building. Plaintiff testified that, as she was leaving the dance floor, her right foot slipped; she felt that her foot had hit something “ like a bump ” — a raised part “ like a part of the wood had been warped.” Another witness for plaintiff testified that she (the witness) could feel an elevation by rubbing her foot over it. There *696was other testimony for plaintiff to the effect that the floor was slippery and that “ a bump ” was seen. Negligence cannot be predicated on slipperiness of the dance floor. Proof of the alleged bump was of such a vague character as to be insufficient to show the existence of any actionable defect. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.